COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Kennard Law, P.C. v. Linda Patton
Appellate case number:      01-20-00560-CV
Trial court case number:    15-DCV-226125
Trial court:                400th District Court of Fort Bend County

      On August 3, 2020, appellant, Kennard Law, P.C. (“Kennard Law”), filed a notice
of appeal from the trial court’s July 23, 2020 “Order on Intervenor’s Plea in Intervention
& Plaintiff’s Cross Motion to Sever & Motion for Court Order Directing Defendant to
Deposit the Disputed Money into the Court’s Registry or Trust.”
       This Court generally has jurisdiction only over appeals from final judgments and
specific interlocutory orders that the legislature has designated as appealable orders. See
CMH Homes v. Perez, 340 S.W.3d 444, 447–48 (Tex. 2011); see also TEX. CIV. PRAC. &
REM. CODE § 51.014. From our review of the record, it appears that appellant has not
appealed from a final judgment or an otherwise appealable order.
       The appellate record indicates that on June 23, 2020, appellee Linda Patton
(“Patton”) reached a settlement with defendant Triumph Southwest, LP d/b/a Kindred
Hospital Sugar Land (“Kindred Hospital”) in the underlying employment dispute in Cause
Number 15-DCV-226125. The following day, on June 24, 2020, Kennard Law filed its
Plea in Intervention, asserting entitlement to a portion of the settlement proceeds based on
its contingency fee agreement with Patton. Patton moved to strike Kennard Law’s Plea in
Intervention. On July 23, 2020, the trial court entered an order striking Kennard Law’s
“Plea in Intervention from this Cause Number of 15-DCV-226125,” granting Patton’s
Motion to Sever, and “sever[ing] the attorney-fee dispute between Plaintiff Linda Patton
and Intervenor Kennard Law, P.C.” into a separate cause number. The trial court further
ordered Kindred Hospital to deposit 40% of the settlement proceeds into the trial court’s
registry “pending resolution of the dispute between Intervenor Kennard [Law] and Plaintiff
Linda Patton.”
        Although the record reflects that Patton and Kindred Hospital reached a settlement,
there is no order of dismissal or other final judgment resolving the claims in the underlying
employment dispute included in the appellate record, and “[a]n interlocutory order striking
an intervention is not an appealable order.” See Nghiem v. Sajib, No. 01-16-00425-CV,
2016 WL 4131460, at *1 (Tex. App.—Houston [1st Dist.] Aug. 2, 2016, no pet.) (mem.
op.). Instead, an order dismissing or striking an intervention may not be appealed by the
intervenor before rendition of a final judgment. See Metromedia Long Distance, Inc. v.
Hughes, 810 S.W.2d 494, 499 (Tex. App.—San Antonio 1991, writ denied). Furthermore,
although Kennard Law’s claims were severed into a separate cause of action, the appellate
record also does not appear to include a final judgment resolving Kennard Law’s severed
attorney-fee dispute. See Beckham Group, P.C. v. Snyder, 315 S.W.3d 244, 245–46 (Tex.
App.—Dallas 2010, no pet.) (noting that although severance is not a final judgment, it may
result in a final judgment, but holding appellate court lacked jurisdiction over appeal of
interlocutory order severing intervenor’s attorney’s fees claim from divorce proceeding
when no final judgment rendered on attorney’s fees). Finally, Kennard Law filed a notice
of appeal from the trial court’s July 23, 2020 order in the original Cause Number 15-DCV-
226125, not the severed cause number. Prototype Mach. Co. v. Boulware, No. 04-18-
00952-CV, 2019 WL 938282, at *1 (Tex. App.—San Antonio Feb. 27, 2019, no pet.)
(mem. op.) (“When the trial court severs all claims by or against a party into another cause
number, that party is no longer a party of record in the original cause number and lacks
standing to appeal from a final judgment in the original cause number.”); Gore Family Ltd.
P’ship, Ltd. v. Gore, No. 01-17-00165-CV, 2018 WL 3384554, at *2 (Tex. App.—Houston
[1st Dist.] July 12, 2018, no pet.) (mem. op.) (dismissing appeal for lack of jurisdiction and
holding appellant lacked standing to appeal from final judgment in original cause number
because claims against appellant had been severed).
       Accordingly, based on our review of the record, Kennard Law does not appear to
appeal from a final judgment rendered in either the original Cause Number 15-DCV-
226125 or the severed cause number. Moreover, even if a final judgment has been rendered
in the original Cause Number 15-DCV-226125, Kennard Law does not appear to have
standing to appeal from a final judgment in this original cause number, as it was no longer
a party following severance.
        Accordingly, we order Kennard Law to file a written response, addressing both lack
of a final judgment or other appealable order and standing, with citation to law and the
record, demonstrating that this Court has appellate jurisdiction over this appeal from the
trial court’s order striking Kennard Law’s Plea in Intervention and severing its claims into
a separate cause number. Failure to respond will result in dismissal of the appeal for lack
of jurisdiction. See TEX. R. APP. P. 42.3(a), 43.2(f). Kennard Law’s response is due in
this Court within thirty days of the date of this order. We further request Patton to file
a reply to Kennard Law’s written response regarding our jurisdiction over this appeal.
Patton’s reply, if any, is due within thirty days of the date Kennard Law’s response
is filed. The response and reply, if any, must be limited to the topics identified and may
not, without leave of court, be longer than 6,500 words if computer-generated and 20 pages
if not.
       To the extent any final judgment has been entered in either the original Cause
                                              2
Number 15-DCV-226125 or the severed cause number, we further order Kennard Law to
supplement the clerk’s record with any such final judgment. Any supplemental clerk’s
record is due within thirty days of the date of this order.
      It is so ORDERED.

Judge’s signature: /s/ Amparo Guerra
                     Acting individually    Acting for the Court*

*The Court consists of Justices Hightower, Countiss, and Guerra.


Date: November 16, 2021




                                            3